DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 10, and 17 is the inclusion of limitations “determine the relationships comprises instructions to: merge the words in the previously submitted query and the words in the results from the previously submitted query into a set of context words; calculate a query word attention value for each attention word of the query and a context word attention value for each member of the set of context words; and match the word of the query to a particular member of the set of context words based on a similarity between the attention value for the word and the context word attention value for the particular member of the set of context words, wherein a relationship is determined based on the matching”, which are not taught in the cited prior art.  The closest possible prior art in this case is Dumoulin et al (US 2016/0267128 A1), which teaches providing alternative query suggestions. For example, a spoken natural language expression may be received and converted to a textual query by a speech recognition component. The spoken natural language expression may include one or more words, terms, and/or phrases. A phonetically confusable segment of the textual query may be identified by a classifier component. The classifier component may determine at least one alternative query based on identifying at least the phonetically confusable segment of the textual query. The classifier may further determine whether to suggest the at least one alternative query based on whether the at least one alternative query is sensical and/or useful. When it is determined to suggest the at least one alternative query, the at least one alternative query may be provided to and displayed on a user interface display.
Claims 2, 4-9, 11, 13-16, 18, and 20-23 depend from claims 1, 10, and 17 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161